[Cite as Brown v. Miller, 2015-Ohio-3953.]

                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE OF OHIO, ex rel.                          )
JESTON BROWN,                                   )
                                                )
        PETITIONER,                             )
                                                )           CASE NO. 15 BE 37
V.                                              )
                                                )               OPINION
MICHELE MILLER, WARDEN,                         )                AND
BELMONT CORRECTIONAL                            )           JUDGMENT ENTRY
INSTITUTION,                                    )
                                                )
        RESPONDENT.                             )

CHARACTER OF PROCEEDINGS:                       Petition for Writ of Habeas Corpus

JUDGMENT:                                       Dismissed

APPEARANCES:
For Petitioner                                  Jeston Brown, Pro-se
                                                Belmont Correctional Institution
                                                A-642259
                                                P.O. Box 540
                                                St. Clairsville, Ohio 43950-0540

For Respondent                                  M. Scott Criss
                                                Assistant Attorney General
                                                Criminal Justice Section
                                                150 East Gay Street, 16th Floor
                                                Columbus, Ohio 43215-6001



JUDGES:

Hon. Gene Donofrio
Hon. Mary DeGenaro
Hon. Carol Ann Robb

                                                Dated: September 25, 2015
                                                                                -2-
PER CURIAM.

       {¶1}   Petitioner Jeston Brown has filed a petition for a writ of habeas corpus
seeking his immediate release from Belmont Correctional Institution in Belmont
County, Ohio. Attached to the petition is a copy of the Wayne County Common
Pleas Court sentencing order in case number 13-CR-0027. Petitioner argues that the
trial court, as a common pleas court, lacked jurisdiction because it does not have
jurisdiction over felonies. Respondent Michelle Miller has filed a motion to dismiss.
       {¶2}   Petitioner plead guilty to two counts of rape in Wayne County Common
Pleas Court, one in violation of R.C. 2907.02(A)(1)(b) and the other in violation of
R.C. 2907.02(A)(2), each first-degree felonies. The trial court sentenced him to 3-
and 9-year consecutive terms of incarceration, respectively, for an aggregate term of
12 years in prison.
       {¶3}   The general law of habeas corpus is that a petitioner is only entitled to
relief if he can show he has no adequate remedy at law. Agee v. Russell, 92 Ohio
St.3d 540, 544, 751 N.E.2d 1043 (2001).           Clearly, the argument Petitioner is
asserting could have been raised in a direct appeal. This would mean that he is not
entitled to habeas relief.
       {¶4}   That said, there is a narrow exception to the adequate-remedy-at-law
element required for habeas relief: the situation in which the trial court patently and
unambiguously lacked jurisdiction. Smith v. Bradshaw, 109 Ohio St.3d 50, 2006-
Ohio-1829, 845 N.E.2d 516, ¶ 10; State ex rel. Steele v. Robinson, 4th Dist. No.
12CA3359, 2013-Ohio-3541. Thus, even if Petitioner could have raised the errors on
appeal, hey may nevertheless raise the claims by a petition for habeas corpus.
       {¶5}   Petitioner’s arguments that the Wayne County Common Pleas Court
patently and unambiguously lacked jurisdiction fail because the common pleas court
does have jurisdiction over felonies. R.C. 2931.03 states, “The court of common
pleas has original jurisdiction of all crimes and offenses, except in cases of minor
offenses the exclusive jurisdiction of which is vested in courts inferior to the court of
common pleas.” The Ohio Supreme Court has explained, “The Court of Common
Pleas is, by Section 2931.03, Revised Code, given original jurisdiction in felony
                                                                             -3-
cases. The felony jurisdiction is invoked by the return of a proper indictment by the
grand jury of the county.” Click v. Eckle, 174 Ohio St. 88, 89, 186 N.E.2d 731 (1962);
see also State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498, 2011-Ohio-4203, 954
N.E.2d 117, ¶ 2 (felony case asking for conviction and sentence to be vacated, Ohio
Supreme Court stated pursuant to R.C. 2931.03 common pleas court has jurisdiction
over criminal proceedings); Jimison v. Wilson, 106 Ohio St.3d 342, 2005-Ohio-5143,
835 N.E.2d 34, ¶ 11 (citing the Ohio Constitution, Article IV, Section 4 for the position
that the common pleas courts have general subject-matter jurisdiction over crimes
and offenses committed by adults).
       {¶6}   Consequently, Respondent’s motion to dismiss is hereby granted. It is
the judgment and order of this court that Petitioner’s habeas corpus claim is hereby
dismissed in its entirety.
       {¶7}   Costs taxed against Petitioner. Final order. Clerk to serve notice on
the parties as required by the Ohio Rules of Civil Procedure.


Donofrio, P.J. concurs.
DeGenaro, J. concurs.
Robb, J. concurs.